DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Claims 1-10 and 16-17 are allowable. Claims 11-13, 15 and 18-30, previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 11/29/2021, is hereby withdrawn and claims 11-13, 15 and 18-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-13 and 15-30 are examined on the merits and are allowed.

Examiner Initiated Interview
	On June 30, 2022, the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gleb Savich on 6/30/2022.
The application has been amended as follows: 

Please replace claim 11 with the following completely re-written claim:
11. A method of treating a viral disease caused by SARS-CoV-2 in a human or animal subject, comprising the followings steps: 
-	administering the pharmaceutical product according to claim 1 to the human or animal subject, including 
-	administration of the first composition comprising a first population of activated autologous dendritic cells of the human or animal subject which present on their cell surface a first peptide of a protein of SARS-CoV-2;  
-	administration of the second composition comprising a second population of activated autologous dendritic cells of the human or animal subject which present on their cell surface a second peptide of a protein of SARS-CoV-2; 
-	administration of the third composition comprising a third population of activated autologous dendritic cells of the human or animal subject which present on their cell surface a third peptide of a protein of SARS-CoV-2.

Please replace claim 15 with the following completely re-written claim:
15. A method for the production of a medicament consisting of the pharmaceutical product according to claim 1, comprising the following steps: 
a.)	culturing monocytes isolated from peripheral blood mononuclear cells (PBMCs) of a human or animal subject; 
b.) 	culturing adhering monocytes of step a.) with GM-CSF and IL-4, resulting in a first population of immature dendritic cells; 
repeating steps a.) and b.) to obtain a second and a third population of immature dendritic cells;
c.) 	pulsing and incubating each of the three populations of immature dendritic cells of step b.) with a different one of three peptides of a spike protein or an envelope protein of SARS-CoV-2 selected from the group consisting of SARS-CoV-2 spike protein LPFNDGVYF peptide (SEQ ID NO: 1), SARS-CoV-2 spike protein IVRFPNITNLCPFGE peptide (SEQ ID NO: 2), SARS-CoV-2 spike protein FTISVTTEI peptide (SEQ ID NO: 3), SARS-CoV-2 spike protein YNYLYRLFRKSNLKP (SEQ ID NO: 4), SARS-CoV-2 envelope protein YSFVSEETG peptide (SEQ ID NO: 5), and SARS-CoV-2 spike protein RLNEVAKNLNESLIDL peptide (SEQ ID NO: 6), wherein in case of SARS-CoV-2 spike protein LPFNDGVYF peptide (SEQ ID NO: 1) or SARS-CoV-2 spike protein RLNEVAKNLNESLIDL peptide (SEQ ID NO: 6), the incubation is performed in the presence of β2 microglobulin, the incubation resulting in three different populations of activated autologous dendritic cells, wherein cells in each of the three populations present a different one of the three peptides of a spike protein or an envelope protein of SARS-CoV-2.

Please replace claim 18 with the following completely re-written claim:
18. The method of treating a viral disease caused by SARS-CoV-2 in a human or animal subject according to claim 12, wherein
-	the first composition comprises a first population of activated autologous dendritic cells which present on their cell surface a SARS-CoV-2 spike protein LPFNDGVYF peptide (SEQ ID NO: 1); wherein 
-	the second composition comprises a second population of activated autologous dendritic cells which present on their cell surface one peptide selected from the group consisting of SARS-CoV-2 spike protein IVRFPNITNLCPFGE peptide (SEQ ID NO: 2), SARS-CoV-2 spike protein FTISVTTEI peptide (SEQ ID NO: 3), SARS-CoV-2 spike protein YNYLYRLFRKSNLKP (SEQ ID NO: 4), and SARS-CoV-2 envelope protein YSFVSEETG peptide (SEQ ID NO: 5); and wherein 
-	the third composition comprises a third population of activated autologous dendritic cells which present on their cell surface a SARS-CoV-2 spike protein RLNEVAKNLNESLIDL peptide (SEQ ID NO: 6).

Please replace claim 20 with the following completely re-written claim:
20. The method for the production of a medicament according to claim 15, further comprising the following step: 
d.) 	cryo-preserving the activated autologous dendritic cells until further use.

Please replace claim 21 with the following completely re-written claim:
21. The method for the production of a medicament according to claim 20, further comprising, prior to step d.), the following step: 
e.)	maturing of the activated autologous dendritic cells presenting a peptide of a spike protein or an envelope protein of SARS-CoV-2 resulting from step c.) by incubation with a cytokine cocktail.  

Please replace claim 22 with the following completely re-written claim:
22. The method for the production of a medicament according to claim 21, wherein in step e.), the incubation is carried out for 48 hours at 37°C and 5% CO2.  

Please replace claim 24 with the following completely re-written claim:
24. The method for the production of a medicament according to claim 15, wherein in step b.) the adhering monocytes of step a.) are cultured with GM-CSF and IL-4 for 6 days.

Please replace claim 25 with the following completely re-written claim:
25. The method for the production of a medicament according to claim 15, wherein in step c.), each of the three populations of the immature dendritic cells of step b.) are pulsed with the respective one of the three peptides of a spike protein or an envelope protein of SARS-CoV-2 at a final concentration of 10 µg/ml.

Please replace claim 26 with the following completely re-written claim:
26. The method for the production of a medicament according to claim 15, wherein in step c.), the incubation is carried out for 4-24 hours.

Please replace claim 27 with the following completely re-written claim:
27. The method for the production of a medicament according to claim 15, wherein in step c.), in case of SARS-CoV-2 spike protein (84-92) LPFNDGVYF peptide (SEQ ID NO: 1) or SARS-CoV-2 spike protein (1185-1200) RLNEVAKNLNESLIDL peptide (SEQ ID NO: 6), the immature dendritic cells are incubated in the presence of β2 microglobulin at a final concentration of 3-10 µg/ml of β2 microglobulin.

Please replace claim 28 with the following completely re-written claim:
28. The method for the production of a medicament according to claim 15, further comprising: 
d.) 	cryo-preserving the activated autologous dendritic cells until further use.

Please replace claim 29 with the following completely re-written claim:
29. The method for the production of a medicament according to claim 28, further comprising, after step c.) and prior to step d.), 
e.)	maturing of the activated autologous dendritic cells resulting from step c.) by incubation with a cytokine cocktail.

Please replace claim 30 with the following completely re-written claim:
30. The method for the production of a medicament according to claim 29, wherein incubation with the cytokine cocktail is carried out for 48 hours at 37°C and 5% CO2.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648